DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending and were previously rejected. Claims 1-3, 6, 12-15, and 18 were amended. Claims 1-20 remain pending and are examined in this office action. 

Priority
Applicant’s foreign priority claim to EP17306112 filed on 8/30/2017 is acknowledged. 

Response to Arguments
Claim Objections:
Applicant’s amendments to claims 1 and 13 have overcome the previous claim objections – therefore they are withdrawn. 
35 USC § 112:
Applicant’s arguments with respect to the previous § 112(b) rejections of claims 1-11 and 13-20 (pg. 7 of remarks filed 12/14/2020) have been fully considered and they are persuasive, as applicant has removed the indefinite language “non-personalized” from the claims. The previous 112(b) rejection for this reason is withdrawn. 
35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-20 (pgs. 7-12 of remarks filed 12/14/2020) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments. 
While a new grounds of rejection is applied below in response to the amendments, the examiner respectfully disagrees with applicant’s arguments that Rosen does not apply to a mailpiece production process, but instead is only a franking process where the IBI is a franking mark that could not read on a distinct mailpiece identifier (pgs. 9-10 of remarks). Whether or not Rosen discloses franking processes in the reference does not change that Rosen still describes processes for mailpiece production (Rosen: ¶ 0014-0016 processes for printing envelopes, insertion of documents into envelopes, etc.) and still describes identifiers including information that would uniquely identify the mailpiece, envelope, documents, etc. (Rosen: ¶ 0010, ¶ 0014-0017 showing identifiers that can be on an envelope, identifiers for the documents, and as per ¶ 0024 mailpiece identifiers) wherein the teachings of Rosen are clearly in the same field of endeavor as the claimed invention. The examiner also notes that while applicant appears to argue that the temporary machine identifier and insert identifier must be two distinct identifiers (pgs. 8 and 11), applicant’s own specification states that “In one embodiment, the insert identifier is equal or derived from the temporary machine identifier” (see pg. 11 describing act 335). Therefore, at best they must be physically or digitally distinct but are not required to represent different data/information.
Please see the updated § 103 rejections below in response to applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090070278 A1 to Rosen in view of US 20060167584 A1 to Wiersma et al. (Wiersma), and further in view of US 20060284360 A1 to Hume et al. (Hume). 

Claim 1: Rosen teaches: 
A method for associating an enclosure with a mailpiece during an inserting and printing process in a mailpieces production system (Rosen: at least ¶ 0015-0016 showing “Document indicia may be scanned as the documents are inserted into the envelope. A list of the contents actually inserted may be correlated with the IBI identifier in a database”), the method comprising: 
providing a Job file containing at least a mailing list of addresses to be printed on mailpieces (Rosen: ¶ 0009-0011, ¶ 0026-0028 showing print file, ¶ 0026 specifying “documents for a print file can be selected for printing based upon their destination address”), 
allocating a distinct mailpiece identifier for a mailpiece (Rosen: ¶ 0009-0011, ¶ 0014-0016 showing IBI assigned to mailpiece which may be printed on the envelope), 

With respect to the following limitations: 
allocating a temporary machine identifier to the enclosure extracted from an insert feeder of the mailpiece production system, 
associating said temporary machine identifier with said distinct mailpiece identifier and recording the mailpiece identifier as being in process, 
wherein the temporary machine identifier is only temporary and serves as long as the mailpiece is in process by the production system, 
associating an insert identifier with said machine identifier allocated to the enclosure, 
Rosen further teaches allocating a machine identifier to an enclosure from the insert feeder of the mailpiece production system (Rosen: ¶ 0010 showing “each document and/or page in the print file can have its own document data that includes its own identifier. The identifier physically printed as markings on insert documents, i.e. insert identifiers (Wiersma: ¶ 0019-0024, which as per ¶ 0047-0048 the physically detected markings, i.e. insert identifiers, are compared against the identification codes provided from the memory, i.e. machine identifiers), wherein the unique identification codes that are stored in memory are also associated with the document code or mail item code, i.e. distinct mailpiece identifier (Wiersma: ¶ 0034). As disclosed in Wiersma, the stored unique identification codes are only disclosed as serving for assembling the correct sheets for a mailpiece, i.e. while the mailpiece is in process (Wiersma: ¶ 0044-0048). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the storage of a unique identification code of an enclosure, printing of a marking representing the unique identification code, and comparison/association of the stored code against the printed code of Wiersma in the mailpiece production system of Rosen with a reasonable expectation of success of arriving at the claimed invention, with the motivation “determine whether the correct sheets are present in the correct 

Note: Applicant’s specification states that “In one embodiment, the insert identifier is equal or derived from the temporary machine identifier” (see pg. 11 describing act 335). Therefore, under the broadest reasonable interpretation the insert identifier and temporary machine identifiers may describe the same information. In addition, under the broadest reasonable interpretation, temporary can have a number of different meanings, as the extent to which something is temporary is relative. Therefore as clarified by applicant, “temporary machine identifier” in this limitation will be interpreted to include that the “temporary machine identifier” be in some way separate from the “insert identifier” and that it is only disclosed as being used during mailpiece production. 

Rosen, as modified above, further teaches: 
creating the mailpiece by inserting at least the enclosure into an envelope (Rosen: ¶ 0015 showing inserting enclosures into the mail piece, which as per ¶ 0026 and ¶ 0028 applies to bulk mail that are bulk printed for an entire zip code, for example) 

With respect to the limitation: 
printing on the envelope an address associated with the mailpiece identifier, and
based on the destination address on the envelope (Rosen: ¶ 0012, ¶ 0014), Rosen does not explicitly teach printing an address itself on the envelope. However, Hume teaches, in a similar system for printing and processing mailpieces, printing an address associated with the mailpiece identifier on the envelope (Hume: ¶ 0050 showing information which is printed on each envelope sheet including address, which as per ¶ 0054, fig. 3 are associated with the IDCODE). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the printing of an address on the envelope as taught by Hume in the mailpiece production system of Rosen/Wiersma, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Rosen, as modified above, further teaches: 
recording the mailpiece identifier as being inserted (Rosen: at least ¶ 0014-0015, ¶ 0017 showing scanning the mailpiece and recording info incl. when the insertion of the documents is complete)

Claim 2: Rosen/Wiersma/Hume teach claim 1. Rosen, as modified above (such that as per Wiersma the insert identifier is a marking/identifier physically on the document), further teaches: 
capturing the insert identifier on the enclosure (Rosen: ¶ 0010, ¶ 0014 showing scanning of document identifier; also see Wiersma at ¶ 0047) 

Claim 3: Rosen/Wiersma/Hume teach claim 1. Rosen, as modified above (such that as per Wiersma the insert identifier is a marking/identifier physically on the document), further teaches: 
printing the insert identifier on the enclosure (Rosen: ¶ 0014 showing document printed with a document indicium and the identifier printed with the document is associated/linked to the identifier for and content information for the document that is stored in the DB; also generally see ¶ 0015, ¶ 0017, ¶ 0019-0023 further describing these elements; alternatively see Wiersma as cited above at ¶ 0019-0024)

Claim 4: Rosen/Wiersma/Hume teach claim 3. Rosen, as modified above (which as per Wiersma teaches the identifier (i.e. insert identifier) being printed on the page as well at stored in memory, i.e. temporary machine identifier), further teaches: 
wherein the insert identifier is equal or derived from the temporary machine identifier (Rosen: ¶ 0014 showing the identifier is printed on the document as well as stored in the DB; also see Wiersma in ¶ 0044-0048 as above)

Claim 5: Rosen/Wiersma/Hume teach claim 3. Rosen, as modified above such that the printed identifier is associated with a temporary machine identifier allocated to the enclosure, further teaches: 
wherein the insert identifier is created according to predetermined instructions contained in the Job file (Rosen: ¶ 0009-0011 showing the document identifiers created according to analysis of data in print file)

Claim 7: 
adding a document to the enclosure and inserting said document in the envelope (Rosen: ¶ 0009, ¶ 0015, ¶ 0028 showing enclosures which also includes documents to be inserted in the envelope)

Claim 8: Rosen/Wiersma/Hume teach claim 1. Rosen, as modified above such that the address is printed on the envelope, further teaches: 
printing on the envelope other data corresponding to the mailpiece identifier along with the address (Rosen: ¶ 0011, ¶ 0014-0016 showing various embodiments including printing the IBI corresponding to the mailpiece identifier on the envelope)

Claim 9: Rosen/Wiersma/Hume teach claim 1. Rosen, as modified above, further teaches: 
tracking the status of each mailpiece with the temporary machine identifier during the inserting (Rosen: ¶ 0021 showing scanning/check during insertion using the identifier assigned to the document(s)), printing (Rosen: ¶ 0011, ¶ 0016-0017 showing recordation and tracking of printing using the identifier assigned to the document(s)) and stacking process (Rosen: ¶ 0014, ¶ 0023, ¶ 0026 showing scanning the documents indicia, i.e. identifiers in order to check the order of the documents in comparison to the record in a database that correlates to the identifier), 
recording all failed mailpiece identifiers and regenerating the corresponding mailpieces until a whole job is complete (Rosen: ¶ 0014, ¶ 0023-0024 showing recording discrepancies for missing/damaged mailpiece documents that are identified by scanning the identifiers, and regenerating a missing IBIs for the mailpieces or document identifiers associated with the mailpieces)

Claim 12: Rosen/Wiersma/Hume teach claim 1. Rosen as modified above further teaches:
wherein the enclosure is an invitation or a coupon (Rosen: ¶ 0009 showing documents can include coupons, vouchers, advertisements) 

Claim 13: Rosen teaches: 
A mailpieces production system operable to associate an enclosure with a mailpiece during an inserting and printing process (Rosen: ¶ 0009, ¶ 0026, ¶ 0028 showing unique identification for insert/printing process of bulk mail), the mailpieces production system comprising: 
an insert printer (Rosen: ¶ 0012, ¶ 0029 showing printer for printing the documents, i.e. inserts); 
an insert feeder (Rosen: ¶ 0014, ¶ 0017, ¶ 0019 showing documents scanned through inserter, which are the same as inserts as per ¶ 0021); 
a document feeder (Rosen: ¶ 0014, ¶0017, ¶ 0019 showing document scanned through inserter)
an envelope feeder (Rosen: ¶ 0014 showing envelope is scanned by putting in inserter)
an envelope printer (Rosen: ¶ 0012, ¶ 0014-0016, and ¶ 0029 showing printers and printing on the envelope)
a computer comprising one or more processors, one or more non-transitory computer-readable media communicatively couple to the one or more processors (Rosen: ¶ 0028 showing system with controller device/processor coupled to memory storing instructions executing by the processor), 
the one or more non-transitory computer-readable media which store at least one of computer-executable instructions or data which, when executed by the one or more processors cause the at least one or more processors (Rosen: ¶ 0028 as above) to:35 
access a Job file containing at least a mailing list of addresses to be printed on mailpieces (Rosen: ¶ 0009-0011, ¶ 0026-0028 showing print file, ¶ 0026 specifying “documents for a print file can be selected for printing based upon their destination address”), 15 
allocate a distinct mailpiece identifier for a mailpiece (Rosen: ¶ 0009-0011, ¶ 0014-0016 showing IBI assigned to mailpiece which may be printed on the envelope), 

With respect to the limitations: 
allocate a temporary machine identifier to the enclosure extracted from the insert feeder of the mailpiece production system, 
wherein the temporary machine identifier is only temporary and serves as long as the mailpiece is in process by the production system, 
associate an insert identifier with said machine identifier allocated to the enclosure, 
associate said temporary machine identifier with said distinct mailpiece identifier; 
Rosen further teaches allocating a machine identifier to an enclosure from the insert feeder of the mailpiece production system (Rosen: ¶ 0010 showing “each document and/or page in the print file can have its own document data that includes its own identifier. The identifier can be included as metadata associated with each document or page and can be included as a machine readable code (such as a barcode) on the relevant page or pages of the document”) and associating the machine identifier with the IBI, i.e. mailpiece identifier (Rosen: ¶ 0010), and then recording the mailpiece as being in process (Rosen: ¶ 0010, ¶ 0014-0017 showing identifiers and physically printed as markings on insert documents, i.e. insert identifiers (Wiersma: ¶ 0019-0024, which as per ¶ 0047-0048 the physically detected markings, i.e. insert identifiers, are compared against the identification codes provided from the memory, i.e. machine identifiers), wherein the unique identification codes that are stored in memory are also associated with the document code or mail item code, i.e. distinct mailpiece identifier (Wiersma: ¶ 0034). As disclosed in Wiersma, the stored unique identification codes are only disclosed as serving for assembling the correct sheets for a mailpiece, i.e. while the mailpiece is in process (Wiersma: ¶ 0044-0048). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the storage of a unique identification code of an enclosure, printing of a marking representing the unique identification code, and comparison/association of the stored code against the printed code of Wiersma in the mailpiece production system of Rosen with a reasonable expectation of success of arriving at the claimed invention, with the motivation “determine whether the correct sheets are present in the correct mail item or document” (Wiersma: ¶ 0048) and “by means of the unique identification code, it can be determined which specific sheet or sheets in the batch of mail items do not meet the criterion, so that, if desired, adjustments only need to be made at the position of that sheet or the positions of those sheets in the batch” (Wiersma: ¶ 0005). 

Note: Applicant’s specification states that “In one embodiment, the insert identifier is equal or derived from the temporary machine identifier” (see pg. 11 describing act 335). Therefore, under the broadest reasonable interpretation the insert identifier and temporary machine identifiers may describe the same information. In addition, under the broadest reasonable interpretation, temporary can have a number of different meanings, as the extent to which something is temporary is relative. Therefore as clarified by applicant, “temporary machine identifier” in this limitation will be interpreted to include that the “temporary machine identifier” be in some way separate from the “insert identifier” and that it is only disclosed as being used during mailpiece production. 

Rosen, as modified above, further teaches:  
record the mailpiece identifier as being in process (Rosen: ¶ 0010, ¶ 0014-0017 showing identifiers and progress of the assembly of the mailpiece are tracked throughout the process),
cause a creation of the mailpiece by insertion of at least the enclosure into an envelope (Rosen: ¶ 0015 showing inserting enclosures into the mail piece, which as per ¶ 0026 and ¶ 0028 applies to bulk mail, i.e. enclosures that are bulk printed for an entire zip code, for example), 

With respect to the limitation: 
cause an address associated with the mailpiece identifier to be printed on the envelope, and
based on the destination address on the envelope (Rosen: ¶ 0012, ¶ 0014) but does not explicitly teach printing an address itself on the envelope. However, Hume teaches, in a similar system for printing and processing mailpieces, printing an address associated with the mailpiece identifier on the envelope (Hume: ¶ 0050 showing information which is printed on each envelope sheet including address, which as per ¶ 0054, fig. 3 are associated with the IDCODE). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the printing of an address on the envelope as taught by Hume in the mailpiece production system of Rosen/Wiersma, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Rosen, as modified above, further teaches: 
record the mailpiece identifier as being inserted (Rosen: at least ¶ 0014-0015, ¶ 0017 showing scanning the mailpiece and recording info incl. when the insertion of the documents is complete)

Claim 14: See the rejection of claim 2 above. 
Claim 15: See the rejection of claim 3 above. 
Claim 16: See the rejection of claim 4 above. 
Claim 17: See the rejection of claim 5 above. 
Claim 19: See the rejection of claim 7 above. 
Claim 20: See the rejection of claim 8 above (as in claim 13 above, see ¶ 0012, ¶ 0014-0016, and ¶ 0029 printer)

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090070278 A1 to Rosen in view of US 20060167584 A1 to Wiersma et al. (Wiersma), further in view of US 20060284360 A1 to Hume et al. (Hume), and even further in view of US 20090307079 A1 to Martin, Jr. (Martin).

Claim 6: Rosen/Wiersma/Hume teach claim 1. With respect to the following limitation, while Rosen/Wiersma/Hume teach printing information before insertion into the envelope (Rosen: ¶ 0010-0016), Rosen/Wiersma/Hume do not explicitly teach printing a customized message. However, Martin teaches: 
printing a customized message on the enclosure before the enclosure is inserted into the envelope (Martin: ¶ 0028-0029, ¶ 0035 showing ad mail enclosure but with the promo code itself being customized to the recipient, thereby a “customized message”; also see ¶ 0019 and Fig. 2A showing the message with the customized code would be printed on the mail inside the envelope, i.e. on the enclosure) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the customization of the message with a promo code specific to the recipient as taught by Martin in the mailpiece production system of Rosen/Wiersma/Hume, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, 

	
Claim 18: See the rejection of claim 6 above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090070278 A1 to Rosen in view of US 20060167584 A1 to Wiersma et al. (Wiersma), further in view of US 20060284360 A1 to Hume et al. (Hume), and even further in view of US 20110231008 A1 to McIntee. 

Claim 10: Rosen/Wiersma/Hume teach claim 1. With respect to the limitation: 
capturing an image of the mailpiece after printing of the address, to perform an image analysis and recording the mailpiece as failed if said image analysis detects a print defect 
While Rosen teaches that the documents can be scanned and archived when completed (Rosen: ¶ 0020, ¶ 0025; which as modified by Hume include a printed address) and Hume teaches an integrity check process (Hume: ¶ 0056-0061), Rosen/Wiersma/Hume do not explicitly teach capturing an image and analyzing the image to record a mailpiece as failed if a print defect is detected. However, McIntee teaches an image capture and analysis system which captures and analyzes an image of a mailpiece to detect and record defects in the mailpiece (McIntee: ¶ 0023, ¶ 0026-0028). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the capture and analysis of mailpiece images to identify defects as taught by McIntee in the mailpiece production system of Rosen/Wiersma/Hume, since the . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090070278 A1 to Rosen in view of US 20060167584 A1 to Wiersma et al. (Wiersma), further in view of US 20060284360 A1 to Hume et al. (Hume), and even further in view of US 20020143880 A1 to Sansone et al. (Sansone).

Claim 11: Rosen/Wiersma/Hume teach claim 1. With respect to the limitation: 
registering images of each of a plurality of mailpieces that have been successfully inserted, printed and stacked as a proof of completion of the job
Rosen teaches that the documents can be scanned and archived when completed (Rosen: ¶ 0020, ¶ 0025), and Hume teaches an integrity check process, i.e. checks for completion (Hume: ¶ 0056-0061), but Rosen/Wiersma/Hume do not explicitly teach registering images of the mailpieces that that were inserted/printed/stacked as proof of completion. However, Sansone teaches that mailpieces are printed, inserted, and stacked in a tray wherein an image of the face of each mail piece is taken and processed, i.e. registered (Sansone: ¶ 0036; also generally see . 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 12, 2021